Filed 5/27/22 P. v. Yang CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079935
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F13900176)
                    v.

 MIKE YANG,                                                                               OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Houry A.
Sanderson, Judge.
         Hilda Scheib, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Louis M.
Vasquez, Jennifer Oleksa and William K. Kim, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       Appellant Mike Yang was convicted by a jury of two counts of oral copulation or
sexual penetration with a child 10 years of age or younger (Pen. Code, § 288.7, subd. (b))
and two counts of lewd acts upon a child (Pen. Code, § 288, subd. (a)). The convictions
arose from Yang’s two instances of sexual assault against a minor (J.Y.).
       Yang raises three issues on appeal. First, he claims the trial court erred when it
received J.Y.’s multi-disciplinary (MDIC) interview into evidence. The MDIC interview
was conducted in 2012 (seven years before trial) - wherein J.Y. described Yang’s two
assaults. The trial court received the MDIC interview in evidence pursuant to Evidence
Code1 section 1360, which allows for statements describing abuse of children under the
age of 12 years to be admitted. Second, Yang claims the trial court abused its discretion
by denying his Romero2 motion to strike his prior rape conviction at sentencing. Finally,
Yang claims the trial court improperly calculated his presentence custody credits.
       We agree Yang is entitled to 40 additional days of presentence custody credits, but
in all other respects we affirm the judgment.
                              FACTUAL BACKGROUND
       J.Y. was seven years old when she lived in Fresno in 2012. Periodically, J.Y.’s
parents dropped her off at her grandparents’ house (along with her siblings) while they
worked. In March of 2012, J.Y. was at her grandparents’ house with her uncles and
siblings. She went into a room to sit with her uncle while he watched something on his
laptop. Yang – whom J.Y. referred to as “Fong” – came into the room and laid down
next to J.Y. Yang inserted his finger inside J.Y.’s vagina while a blanket covered both of
them and J.Y.’s uncle heard her yell out once. J.Y. got up out of the blanket and turned



1      All further statutory references are to the Evidence Code unless otherwise
indicated.
2      People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).

                                             2.
the light on in the room. Yang left the room six or seven minutes after J.Y. yelled,
returned, and then left again.
       Roughly 30 minutes later, J.Y. told her uncle that Yang touched her vagina and it
hurt. She also told her brother what happened.
       J.Y.’s brother told their parents one week later because he had forgotten about it.
After speaking with J.Y., J.Y.’s mother called the police.
       Police officers spoke with J.Y. and her parents. After establishing J.Y.’s
competency, specifically that she knew the difference between a truth and a lie, the
responding officer asked her if anything happened to her. J.Y. responded to the officer
that “Uncle Fong or Grandpa Fong”3 got under a blanket with her and started rubbing her
vagina.
       J.Y. participated in an MDIC interview roughly two weeks after the incident.
During this interview, J.Y. described two occasions when Yang touched her – one in
February of “last year” and one in March 2012.
       Yang was charged via an information with two counts of oral copulation or sexual
penetration with a child 10 years of age or younger (Pen. Code, § 288.7(b)) and two
counts of committing a lewd act upon a child. (Pen. Code, § 288(a).) The information
also alleged Yang suffered a prior conviction for rape in 1989 and that he was a habitual
sex offender within the meaning of Penal Code section 667.71.
       Prior to trial, the prosecution moved in limine to admit J.Y.’s statements made
during the MDIC interview pursuant to section 1360. Defense counsel objected. After a




3      Yang’s familial relationship to J.Y. is unclear. In the MDIC interview, J.Y.
referred to Yang as her “grandpa” but also stated she thought Yang was “my grandpa or
uncle.” At trial, J.Y. referred to him as “Fong” and stated “he was a family member”
during cross-examination. J.Y.’s brother referred to Yang as “Uncle Fong” in his
testimony at trial and stated Yang was a friend of his grandparents. On the other hand,
J.Y.’s mother called Yang “grandpa” and testified he was related to J.Y’s father.

                                             3.
hearing outside the presence of the jury, the trial court admitted the interview upon the
condition that J.Y. testified first.
       A jury convicted Yang on all counts and Yang admitted his prior serious felony
conviction for rape.
       At sentencing, Yang’s counsel made an oral Romero motion requesting the trial
court strike his prior conviction for rape. The court denied the motion.
       On September 6, 2019, the trial court sentenced Yang to a total indeterminate term
of 100 years to life. It awarded him 2,727 days of presentence custody credits. Yang
timely filed his notice of appeal.
                                        DISCUSSION
I.     The Trial Court Properly Admitted the MDIC Interview Into Evidence
       Yang challenges the trial court’s admission of J.Y.’s statements made during her
MDIC interview. Yang claims this interview allowed the jury to hear allegations
concerning the February incident that it otherwise would not have. Consequently, Yang
asks us to reverse his convictions on counts 2 and 4.
       A.      Relevant Factual Background
       The prosecution moved in limine to admit J.Y.’s statements made during the
MDIC interview pursuant to section 1360. The prosecution argued the statements were
admissible because the MDIC interviewer established J.Y. understood the difference
between a truth and a lie, spontaneously disclosed the molestation, and was consistent in
her statements to her family, law enforcement, and the MDIC interviewer.
       During a lengthy hearing, the court viewed the interview. Defense counsel argued
there was insufficient indicia of reliability to the interview as the court could not be
satisfied of J.Y.’s lack of motive to fabricate the charges against Yang. Defense counsel
also questioned J.Y.’s competency to testify and whether the interview demonstrated
spontaneity or consistent repetition.



                                              4.
       The court determined it would “allow the MDIC to be played for the jurors to hear
and see as long as, obviously, [J.Y.] has testified.” The court recited several indicia of
reliability, including that J.Y. was spontaneous in her answers in the MDIC interview and
“her mental state appeared to be on focus to the subject in question.” The court found
J.Y. did not use “unexpected terminology” for a child of similar age and was “astute in
her observations and didn’t feel limited in expressing herself.” The court further found
no apparent motive to fabricate and deemed her competent to testify. Accordingly, the
trial court ruled “it is after the child testifies that the MDIC may be played.”
       The prosecution played the MDIC interview during direct examination of
Investigator Virginia Rodriguez. During the interview, J.Y. responded that she received a
“bad touch” at her grandmother’s house and referred to this person as her “grandpa or
uncle” and called him Fong. J.Y. told the interviewer Fong first gave her a bad touch in
February of “last year.” This occurred in her grandmother’s living room while J.Y.
watched Spongebob. She identified where Fong touched her and stated he stopped when
he heard someone coming. J.Y. went on to tell the interviewer that Fong touched her
“inside of her” and she was too scared to tell anyone.
       As to the second instance, J.Y. stated that Fong touched her under her clothes and
that she later told her uncle that Fong touched her “in [her] privacy.” She reported that
she said “ow” when Fong touched her there. J.Y. also told the interviewer Fong touched
her “inside” of her privacy.
       B.     Applicable Law and Standard of Review
       Section 1360 “ ‘creates a limited exception to the hearsay rule in criminal
prosecutions for a child’s statements describing acts of child abuse or neglect, including
statements describing sexual abuse.’ ” (People v. Mitchell (2020) 46 Cal.App.5th 919,
927, quoting People v. Roberto V. (2001) 93 Cal.App.4th 1350, 1367.)




                                              5.
       Section 1360 states in relevant part:

              “(a) In a criminal prosecution where the victim is a minor, a
       statement made by the victim when under the age of 12 describing any act
       of child abuse or neglect performed with or on the child by another, or
       describing any attempted act of child abuse or neglect with or on the child
       by another, is not made inadmissible by the hearsay rule if all of the
       following apply:

               “(1) The statement is not otherwise admissible by statute or court
       rule.

               “(2) The court finds, in a hearing conducted outside the presence of
       the jury, that the time, content, and circumstances of the statement provide
       sufficient indicia of reliability.

               “(3) The child …:

               (A) “Testifies at the proceedings.”
       We review a trial court’s decision to admit evidence under section 1360 for abuse
of discretion. (People v. Brodit (1998) 61 Cal.App.4th 1312, 1329 (Brodit) [reviewing
trial court’s decision to admit evidence pursuant to § 1360 for abuse of discretion];
People v. Roberto V., supra, 93 Cal.App.4th at p. 1367 [“We review a trial court’s
admission of evidence under section 1360 for abuse of discretion.”].)
       It has also been held that a trial court’s findings concerning indicia of reliability
are subject to independent review on appeal where the confrontation clause is implicated.
(People v. Tatum (2003) 108 Cal.App.4th 288, 296; People v. Eccleston (2001) 89
Cal.App.4th 436, 445-446 (Eccleston); Brodit, supra, 61 Cal.App.4th at p. 1330
[applying abuse of discretion standard to trial court’s finding hearsay statements were
reliable for purposes of § 1360].) Notably, the cases so holding cite Lilly v. Virginia
(1999) 527 U.S. 116, 136, as authority for that proposition. In Lilly, however, the United
States Supreme Court followed the standard set forth in Ohio v. Roberts (1980) 448 U.S.
56, which conditioned the admission of hearsay evidence on whether it fell “within a
firmly rooted hearsay exception” or bore “adequate ‘indicia of reliability.’ ” (Id. at p. 66;

                                               6.
see Lilly v. Virginia, supra, at pp. 124-125 (plur. opn. of Stevens, J.).) Roberts in turn
was abrogated by Crawford v. Washington (2004) 541 U.S. 36, 60-62, thereby rendering
Lilly “a dead letter” (U.S. v. Smalls (10th Cir. 2010) 605 F.3d 765, 773).
       Where, as here, the hearsay declarant testifies at trial and is subject to cross-
examination, the confrontation clause has no application at all. (People v. Clark (2016)
63 Cal.4th 522, 601.) Under these circumstances, the determination under section 1360
appears to be a matter of state evidentiary law reviewed like most other questions of
admissibility, for abuse of discretion. (See In re Cindy L. (1997) 17 Cal.4th 15, 35
(Cindy L.) [applying abuse of discretion standard to admissibility of hearsay evidence
under judicially created child dependency exception].) We need not make this
determination since our conclusion in the present case would be the same under either
standard.
       C.     Analysis
       Yang’s argument focuses on the fact that the trial court did not find J.Y.
“consistently repeated” allegations concerning the February incident. According to
Yang, absent a finding of consistent repetition, the court could not find J.Y.’s statements
at the MDIC provided a sufficient indicia of reliability under section 1360, subdivision
(a)(2). We disagree.
       Brodit identifies four nonexclusive factors regarding the “sufficient indicia of
reliability” prong contained in section 1360, subdivision (a)(2): “(1) spontaneity and
consistent repetition; (2) mental state of the declarant; (3) use of terminology unexpected
of a child of similar age; and (4) lack of motive to fabricate.” (Brodit, supra, 61
Cal.App.4th at p. 1329.) This is derived from the California Supreme Court’s opinion in
Cindy L., wherein the court discussed these factors as “relevant to the reliability of
hearsay statements made by child witnesses in sexual abuse cases.” (Cindy L., supra, 17
Cal.4th at p. 29.)



                                              7.
       Cindy L., in turn, cited to the United States Supreme Court’s opinion in Idaho v.
Wright (1990) 497 U.S. 805, which discussed these factors in connection with the Sixth
Amendment’s confrontation clause. (Idaho v. Wright, supra, at pp. 821-822.) The
Wright court elaborated that “[t]hese factors are, of course, not exclusive, and courts have
considerable leeway in their consideration of appropriate factors” and, accordingly, it
declined “to endorse a mechanical test for determining ‘particularized guarantees of
trustworthiness’ under” the Sixth Amendment’s confrontation clause.” (Idaho v. Wright,
at p. 822.)
       Yang points to the fact the trial court did not make a finding on “consistent
repetition.” Elsewhere, Yang emphasizes the fact that the trial court restricted Deputy
Stricker’s testimony in front of the jury to the March 2012 incident because the court (in
response to a clarifying question from the prosecution) found J.Y’s statements to Deputy
Stricker and her statements made during the MDIC interview regarding the February
incident not sufficiently consistent.4
       However, our review of published decisions on section 1360 underscores that not
every factor described above must be apparent to find a statement sufficiently reliable
under section 1360, subdivision (a)(2). For example, in Brodit, the First District deemed
the victim’s statements “not exactly spontaneous” but the victim consistently repeated


4      The court stated, “I’m making my ruling as to the March 25th, 2012 incident only.
Not to the February, 2012 or possibly 2011 [incident], cause I haven’t heard any further
information on that.” The record indicates the court made this finding because “in the
MDIC, I believe, the testimony was – or the statement was” that the February incident
occurred in 2012.
       Outside the presence of the jury, Deputy Stricker testified J.Y. did not know
whether the February incident occurred in 2011 or 2012 when he asked. In the MDIC
interview taken in 2012, J.Y. stated the February incident occurred “last year”, but that
she also did not know what year “last year” was.
        Yang’s emphasis on the court’s findings with respect to Deputy Stricker’s
testimony is largely irrelevant for purposes of the instant appeal because the court made
this finding after it already deemed the MDIC interview admissible.

                                             8.
them. (Brodit, supra, 61 Cal.App.4th at p. 1330.) Accordingly, the Court of Appeal
concluded the trial court did not abuse its discretion when it admitted the victim’s
statements under section 1360. (Brodit, supra, at p. 1330.) Similarly, in Eccleston, the
Court of Appeal upheld the trial court’s findings on the reliability of the victim’s
statements made during an interview even though the Court of Appeal found the record
on the victim’s mental state (factor 2) “mixed.” (Eccleston, supra, 89 Cal.App.4th at p.
447.) Thus, the reliability of J.Y.’s statements did not depend on a finding that J.Y.
consistently repeated them.
        The record supports the trial court’s finding that there was sufficient indicia of
reliability to admit the MDIC interview. We note the trial court made its findings after it
watched the MDIC interview in full. We agree with the trial court that J.Y. provided
spontaneous answers during the MDIC interview and the record supports that finding.
For example, J.Y. stated to the MDIC interviewer that “Grandpa Fong” inappropriately
touched her two times and “the first day it was on February” and that he stopped because
“he heard someone coming.” We also agree with the trial court’s finding on J.Y.’s
mental state during the interview in that the record clearly establishes J.Y. was responsive
and understood the questions presented to her. Additionally, we agree J.Y. used standard
terminology for a seven year old such as “privacy” and she also explained Yang touched
her where girls “use the bathroom.” Moreover, our review of the record reveals no
apparent motive to fabricate and so we agree with the trial court’s finding on that point as
well.
        In sum, we agree with the trial court that J.Y.’s statements at the MDIC meet the
criteria for reliability under section 1360, subdivision (a)(2), and we find no error in the
admission of the interview into evidence.




                                              9.
II.    Yang’s Romero Motion
       Yang claims the trial court erred in denying his Romero motion made orally at
sentencing to strike his prior serious conviction for rape in 1989. He asks us to reverse
the trial court’s ruling. We decline to do so.
          A. Relevant Factual Background
       The information alleged Yang suffered a prior serious conviction for rape pursuant
to Penal Code section 261, subdivision (a)(2). Yang admitted he suffered this “strike
prior” conviction.
       At sentencing, defense counsel requested the trial court stay Yang’s prior strike
because the conviction was “old” and “played no part in this case.” Accordingly, defense
counsel asked the court to “exercise its own discretion and stay the strike and impose
[the] minimum sentence imposed by law on” Yang.
       The court denied Yang’s motion, noting Yang provided no written submission for
the court to consider. In denying the motion the court remarked it “disturbs the Court to
see that a person who served what appears to be [a] substantial period of time in state
prison” for a prior rape conviction would take advantage of a trust position twice. The
court found the facts of this case signified more “risk taking” and danger on Yang’s part.
The court also expressed concern about Yang’s mental health issues, specifically the fact
that he “increased his criminality” and failed to show reformation or remorse.
Accordingly, the court concluded Yang was not “an appropriate individual for [Romero
consideration].”
       The trial court sentenced Yang to 100 years to life on counts 3 and 4 and stayed
the sentences for counts 1 and 2 pursuant to Penal Code section 654.
          B. Standard of Review
       A trial court may strike a prior felony “strike” conviction pursuant to Penal Code
section 1385 in the furtherance of justice. (Romero, supra, 13 Cal.4th at pp. 529-530.)
Our Supreme Court instructs courts faced with Romero motions to consider “whether, in

                                             10.
light of the nature and circumstances of [Yang’s] present felonies and prior serious and/or
violent felony convictions, and the particulars of his background, character, and
prospects, [that Yang] may be deemed outside the scheme’s spirit, in whole or in part,
and hence should be treated as though he had not previously been convicted of one or
more serious and/or violent felonies.” (People v. Williams (1998) 17 Cal.4th 148, 161.)
       On appeal, we review the trial court’s decision on a Romero motion for abuse of
discretion. (People v. Carmony (2004) 33 Cal.4th 367, 375.) An abuse of discretion
occurs when the trial court reaches a decision “so irrational or arbitrary that no reasonable
person could agree with it.” (Id. at p. 377.) The defendant bears the burden of
demonstrating this. (Ibid.) Moreover, we presume the trial court “acted to achieve
legitimate sentencing objectives” and we will not reverse a trial court’s decision
“ ‘ “merely because reasonable people might disagree.” ’ ” (Ibid.)
          C. Analysis
       Yang falls well short of his burden to demonstrate the trial court abused its
discretion when it denied his Romero motion. He points to various factors such as the
length of time that passed between his prior strike and the present offense, claiming that
he was a law abiding citizen for 22 years. Yang also mentions his Static 99R test that
suggested he was unlikely to offend again.
       None of these factors lead us to the conclusion that the trial court’s ruling was
irrational or arbitrary. To the contrary, we find its reasoning sound. The trial court’s
observation that Yang committed the offenses in an “abrasive” manner is supported by
the evidence. We agree his most recent sex offenses – committed against a minor –
represent “increased criminality.” We also note the trial court observed Yang showed no
remorse for his actions. Accordingly, the trial court acted well within its discretion when
it denied Yang’s oral Romero motion. (People v. Poslof (2005) 126 Cal.App.4th 92, 108
[defendant’s prior criminal behavior combined with “background, character, and



                                             11.
prospects” did not show he was outside the “spirit” of Three Strikes law and so trial court
properly denied the defendant’s Romero motion].)
III.   Abstract Should be Corrected to Reflect Additional Presentence Custody
       Credit
       Yang’s final issue claims his presentence custody credit was improperly calculated
and he is entitled to an additional 40 days of custody credit. The People agree this is the
correct result.
       Yang’s probation report indicates there is a simple miscalculation in the “total
days” portion of his presentence credits. Based on Yang’s 2,317 days of jail
confinement, 103 days at Atascadero State Hospital, and 347 days of good time/work
time credit, Yang is entitled to 2,767 days of presentence credits, but the probation report
only lists 2,727 days of presentence credits. Therefore, we agree Yang is entitled to an
additional 40 days of credit.
                                     DISPOSITION
       The trial court is ordered to prepare an amended abstract of judgment reflecting
2,767 days of presentence custody credits and to forward it to the appropriate authorities.
The judgment is affirmed in all other respects.

                                                                                 SMITH, J.
WE CONCUR:



DETJEN, Acting P. J.



SNAUFFER, J.




                                            12.